DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/25/2022 are acknowledged.  No claims are amended; claims 8, 16, 25-53, 55-81 and 83 are canceled; claims 1-7, 9-15, 17-24, 54, 82 and 84 are pending; claims 24, 54 and 82 are withdrawn; claims 1-7, 9-15, 17-23 and 84 have been examined on the merits.

Response to Amendment
The declaration under 37 CFR 1.132 filed 7/25/2022 is insufficient to overcome the rejection of claims 1-7, 9-15, 17-23 and 84 based upon Pallotta in view of Kaplan and Mitchell as set forth in the last Office action because the results presented in the declaration are not commensurate in scope with the claimed invention.  Specifically, the composition compared to Pallotta’s composition in the declaration (inaccurately called the “claimed composition”) comprises a porous silk membrane 2-100 μm thick which defines a lumen, a three-dimensional silk matrix surrounding the porous silk membrane with interconnected 5-500 µm pores, with SDF-1a and the functionalizing agents of fibronectin, collagen type IV and laminin (declaration, ¶13).  None of the claims are drawn to such a composition.  There is no compositional claim currently pending which requires the functionalizing agents of fibronectin, collagen type IV and laminin.  Claim 1 recites that the composition comprises at least one functionalizing agent, which the specification recites can be any compound that facilitates the attachment, development or growth of endothelial cells, megakaryocytes and/or hematopoietic progenitor cells on a silk matrix and/or silk membrane, agents which facilitate the production of white or red blood cells, cell attachment mediators, extracellular matrix proteins including collagen type I, collagen type III, collagen type IV, collagen type VI, elastin, fibronectin, vitronectin, laminin, fibrinogen, von Willebrand factor, proteoglycans, decorin, perlecan, nidogen, hyaluronan, peptides containing known integrin binding domains such as "RGD" integrin binding sequence and any soluble molecule produced by endothelial cells such as fibroblast growth factor-I (FGF-1) and vascular endothelial growth factors (VEGF) [0074-9].  Hence, the claims encompass compositions which comprise neither fibronectin, collagen type IV nor laminin and instead comprise one functionalizing agent such as collagen type I, “RGD” peptides or VEGF.  It is expected that compositions encompassed by independent claim 1, such as compositions comprising neither fibronectin, collagen type IV nor laminin but comprising one functionalizing agent wherein the functionalizing agent is collagen type I, for instance, would perform much more poorly in producing platelets than the composition examined (comprising fibronectin, collagen type IV and laminin) because both Pallotta and the instant disclosure teach that certain functionalizing agents (fibronectin, collagen type IV and laminin as well as von Willebrand factor and fibrinogen, but not other functionalizing agents such as collagen type I) increase recruitment of megakaryocytes and increase the production of proplatelets from the megakaryocytes.
Hence, the composition examined in the declaration, comprising three functionalizing agents (fibronectin, collagen type IV and laminin) which are known to be effective for recruitment of megakaryocytes and increasing the production of proplatelets, is NOT representative of the majority of compositions encompassed by independent claim 1.  In particular, compositions with collagen type I as the only functionalizing agent (collagen type I is clearly taught as a functionalizing agent at [0009] and [0075] of the specification; hence, claims 1 and 2 clearly encompass comprising collagen type I as the only functionalizing agent) would be expected to function less well than the compositions comprising fibronectin, collagen type IV and laminin as functionalizing agents because the instant disclosure demonstrates that megakaryocytes spread rather than form proplatelets on type I collagen [0033], that megakaryocyte adhesion increases and proplatelet formation decreases on type I collagen [0114], that type I collagen is an important physiological inhibitor of platelet release in vitro [0124], and that compositions comprising collagen type I as the only functionalizing agent exhibited sustained spreading and inhibition of proplatelet formation ([0148], [0156-7]).  Most of the other functionalizing agents disclosed in the specification [0074-9] were not characterized and could reasonably be expected to be no better than collagen type I as the only functionalizing agent.  Hence, although the unclaimed embodiment tested in the declaration appears to be unexpectedly superior to Pallotta’s composition, it would appear that the unclaimed embodiment is not representative of the compositions encompassed by claims 1-2, 4-7, 9-15, 17-23 and 84.  Thus, the results of the declaration are not sufficient to support overcoming the obviousness rejection due to secondary considerations of unexpected results because the results of the declaration are clearly not commensurate with the claimed compositions.
Some potential ways in which an allegation of unexpected results could be successfully used to overcome the obviousness rejection over Pallotta in view of Kaplan and Mitchell are:
1. Amend the independent claim to recite that the functionalizing agents are  fibronectin, collagen type IV and laminin, then the scope of the compositions would be commensurate with the unexpected results and the obviousness rejection would be withdrawn.
2. Demonstrate that the claimed composition with collagen type I as the only functionalizing agent is unexpectedly better at producing platelets than Pallotta’s composition.  Collagen type I would be seen as representative of the uncharacterized proposed functionalizing agents; hence, if the unexpected results are maintained with type I collagen as the only functionalizing agent then the scope of the unexpected results would be commensurate with the compositions and the obviousness rejection would be withdrawn.
3. Incorporate the limitations of claims 2 and 3 into independent claim 1 and demonstrate that the claimed composition with a single functionalizing agent (either fibronectin, collagen type IV, collagen type VI, von Willebrand factor, laminin or fibrinogen) is unexpectedly better at producing platelets than Pallotta’s composition.  If the unexpected results are maintained with a single functionalizing agent wherein the agent is fibronectin, collagen type IV, collagen type VI, von Willebrand factor, laminin or fibrinogen, then the scope of the unexpected results would be commensurate with the compositions and the obviousness rejection would be withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the three dimensional silk membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends from claim 1 and claim 1 does not recite a three dimensional silk membrane.  Hence, claim 20 is indefinite for insufficient antecedent basis for the limitation "the three dimensional silk membrane" and is rejected under 35 U.S.C. 112(b).  
Because the instant specification recites that the pores of the silk membrane may have a diameter of 1-50 µm [0065] but does not recite that the pores of the three dimensional silk matrix can have a diameter of 1-50 µm, in the interest of compact prosecution, the limitation of claim 20, i.e. the pores having a diameter between about 1-50 µm inclusive, will be interpreted as applying to the porous silk membrane recited in claim 1 rather than to a three dimensional silk membrane which is not recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17-23 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Pallotta et al., 2011 (cite U, PTO-892, 3/18/2019; herein “Pallotta”) in view of Kaplan et al., WO 2013/070907 (cite N, PTO-892, 3/18/2019; herein “Kaplan”) and Mitchell et al., US 2012/0238020 (cite A1, IDS, 6/27/2017; herein “Mitchell”).
Pallotta teaches a 3D system mimicking a vascular bone marrow niche (i.e. a composition) (Abst.; p. 1223, ¶1; Fig. 1) comprising tubular porous silk membranes with a thickness of 50 ± 20 µm and a pore size of 2-8 µm (p. 1224, “Preparation of silk microtubes”; Fig. 2) wherein the silk microtubes (membranes) are coated with stromal derived factor-1α (SDF-1α; i.e. wherein the stromal derived factor-1a is associated with the porous silk membrane), Matrigel and fibrinogen, i.e. comprising at least one functionalizing agent, and the silk microtubes are embedded in a three dimensional matrix (Type I collagen) wherein the three dimensional matrix at least partially surrounds the porous silk membrane (Figs. 2 and 3).  Pallotta teaches that megakaryocytes are added to the bioreactor (i.e. the composition) and migrate to the vascular silk microtubes (pp. 1225-6, “Megakaryocyte cultures”; Fig. 3; the composition further comprising a plurality of megakaryocytes located at least partially within the three dimensional matrix).  Pallotta teaches that the megakaryocytes express CD61 (Figs. 3, 4) and produce platelets in the lumen when culture media was flowed through the composition at 32 µl/minute (pp. 1228-1230, “Megakaryocytes extended proplatelets and released functional platelets into the silk microtube flow”; Fig. 3C).  Pallotta teaches that the produced platelets express CD41 and have comparable morphology to control peripheral blood platelets (Ibid.; Figs. 5A, 5C).  Pallotta teaches that the produced platelets bind PAC-I following stimulation with thrombin (pp. 1228-1230, “Megakaryocytes extended proplatelets and released functional platelets into the silk microtube flow”; Figs. 5D and E).
Pallotta does not teach that the three dimensional matrix surrounding the silk microtubes comprises a silk matrix comprising pores, wherein the pores are interconnected and the pores have a diameter of between about 5 and 500 μm; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use a silk matrix comprising pores, wherein the pores are interconnected and the pores have a diameter of between about 5 and 500 μm, for the three dimensional matrix in the composition of Pallotta as evidenced by Kaplan.
Kaplan teaches silk-based scaffolds for engineering complex tissue equivalents which have tunable bulk properties such as porosity, mechanical properties or degradation rate (Abst.) and teaches that the silk matrices can be used for culturing hematopoietic cells or umbilical cord blood cells [00139-140].  Megakaryocytes are present in umbilical cord blood and are hematopoietic cells (i.e. generate platelets); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that Kaplan’s silk-based scaffolds can be used for culturing megakaryocytes.  Kaplan teaches that the silk matrix can comprise interconnected pores with a diameter of 25 – 500 µm ([0037], [0077], [00112]).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the composition of Pallotta wherein the Type I collagen three dimensional matrix is replaced by the three dimensional silk matrix of Kaplan with a reasonable expectation of success because the skilled artisan would find it obvious that the silk matrices of Kaplan can be used for culturing megakaryocytes and is an improvement over the matrix of Pallotta because the silk matrices have tunable bulk properties such as porosity, mechanical properties (e.g. stiffness) and degradation rate; therefore, claims 1-3, 9-13, 17-22 are prima facie obvious.
Pallotta teaches that platelet formation occurs in the bone marrow where megakaryocytes migrate from the osteoblastic to the vascular niche and then extend long filaments, called pro-platelets, that protrude through the vascular endothelium into the sinusoid lumen, where the platelets are released (p. 1223, 1st ¶), but doesn’t teach that their 3D system comprises endothelial cells which make up the vascular endothelium.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to seed endothelial cells into the lumen of the silk microtubes in Pallotta’s three dimensional constructs as evidenced by Mitchell and Kaplan.
Mitchell also teaches producing platelets from ex vivo culturing of megakaryocytes (Abst.) wherein the artificial bone marrow niche comprises endothelial cells [0023] and Kaplan teaches seeding endothelial cells into conduits through the silk matrix (Abst.; [0043], [0063], [00128], [00145]) wherein the endothelial cells form a confluent layer, allowing for vascularization of the construct and allowing controlled localization of two different cell types within the scaffold [0063].  Kaplan teaches that the endothelial cells can be primary human endothelial cells [00185-8].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition made obvious by Pallotta in view of Kaplan and Mitchell to comprise a confluent layer of primary human endothelial cells within the lumen of the silk microtubes with a reasonable expectation of success; therefore, claims 4-7 are prima facie obvious.
Regarding claim 7, the confluent layer of the plurality of endothelial cells would exhibit a cobblestone morphology because the composition made obvious by Pallotta in view of Kaplan and Mitchell meets all of the structural limitations of the instant claims; therefore, the confluent layer of the plurality of endothelial cells would inherently exhibit the same morphology as in the instantly claimed composition.
Regarding claim 23, the limitation that the porous silk membrane is made via gel spinning is a product-by-process limitation.  As noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of producing the porous silk membrane via gel spinning provides any physical, structural or functional difference to the porous silk membrane.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the porous silk membrane other than those recited in the claims and met by the composition made obvious by Pallotta in view of Kaplan and Mitchell; therefore, claim 23 is prima facie obvious.
Regarding claims 14 and 15 drawn to the amount of platelets produced, the composition made obvious by Pallotta in view of Kaplan and Mitchell meets all of the structural limitations of the instant claims; therefore, the production of platelets would inherently be the same as the production of platelets by the instantly claimed composition; therefore, claims 14 and 15 are prima facie obvious.
Regarding claim 84, Pallotta teaches that 3 x 105 megakaryocytes were added to each well of the bioreactor (i.e. the composition) between the three dimensional matrix and the silk membrane tubes (p. 1226, ¶1) wherein the megakaryocytes produce differentiated and functional platelets (Abst.); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the compositions made obvious by Pallotta in view of Kaplan and Mitchell are adapted to receive a plurality of megakaryocytes that, in use, produce differentiated and functional platelets wherein the plurality of megakaryocytes comprises at least 2.0 x 105 megakaryocytes because Pallotta teaches that the composition can receive 3 x 105 megakaryocytes to produce  differentiated and functional platelets; therefore, claim 84 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-7, 9-15, 17-23 and 84 under 35 U.S.C. 103 over Pallotta in view of Kaplan and Mitchell, Applicants argue (Response. pp. 6-7) that the compositions claimed in claims 1-7, 9-15, 17-23 and 84 possess unexpected properties alleging that the compositions produce unexpectedly high numbers of platelets in that when the claimed composition is seeded with megakaryocytes and perfused for 6 hours with culture medium at 94 µl/min significantly more platelets were produced than that in the composition taught by Pallotta (Declaration, ¶20, Fig. 1).  Hence, the alleged unexpected property of the composition is high platelet production (no number of platelets produced is given) when seeded with megakaryocytes.
Several considerations must be made when assessing allegations of unexpected results which are set forth in MPEP 716.02.
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Regarding the scope of independent claim 1, claim 1 requires a composition comprising, inter alia, a silk membrane in a silk matrix with stromal derived factor-1α (SDF-1α) associated with the membrane and at least one functionalizing agent wherein the functionalizing agent (see original disclosure [0074-9]) can be any compound that facilitates the attachment, development or growth of endothelial cells, megakaryocytes and/or hematopoietic progenitor cells on a silk matrix and/or silk membrane, agents which facilitate the production of white or red blood cells, cell attachment mediators, extracellular matrix proteins including collagen type I, collagen type III, collagen type IV, collagen type VI, elastin, fibronectin, vitronectin, laminin, fibrinogen, von Willebrand factor, proteoglycans, decorin, perlecan, nidogen, hyaluronan, peptides containing known integrin binding domains such as "RGD" integrin binding sequence and any soluble molecule produced by endothelial cells such as fibroblast growth factor-I (FGF-1) and vascular endothelial growth factors (VEGF).  In contrast, the composition on which Applicants base their unexpected result allegation comprises a silk membrane in a silk matrix with stromal derived factor-1α (SDF-1α) associated with the membrane and the functionalizing agents of laminin, fibronectin and type IV collagen (specification, [0151]; declaration, ¶13).  The independent claim encompasses compositions which comprise none of laminin, fibronectin or type IV collagen and comprise only one of the other functionalizing agents.  Because the alleged unexpected results have only been shown for compositions comprising laminin, fibronectin and type IV collagen and have not been shown for claimed compositions comprising none of laminin, fibronectin or type IV collagen and comprising only one of the other functionalizing agents, the alleged unexpected results are not commensurate in scope with claims.
Because the inclusion of the functionalizing agents (fibronectin, collagen type IV and laminin) in the composition has been demonstrated to increase platelet production in the original disclosure, the claims, which encompass embodiments wherein the composition does not comprise any of fibronectin, collagen type IV or laminin, are clearly not commensurate with the composition used to generate the alleged unexpected results.  Please see the more detailed discussion above under the heading “Response to Amendment”.
C) To support an allegation of unexpected results, the claimed composition must be compared to the composition of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, the closest prior art would be the disclosure of Pallotta.  
It is unclear why Applicant compared the unclaimed embodiment of the invention to a modified version of Pallotta wherein the composition of Pallotta has been modified to comprise fibronectin, collagen type IV and laminin rather than fibrinogen and von Willebrand factor as disclosed in Pallotta.  Hence, the declaration presents the comparison of a composition that Pallotta does not teach (‘Modified Pallotta’ in declaration) to an embodiment that is not specifically claimed (‘Claimed composition’ in declaration).
While the results presented in the declaration show greater platelet production than that of Pallotta, the composition used, i.e. comprising the functionalizing agents of laminin, fibronectin and type IV collagen, is not a composition which is specifically claimed (i.e. there are no claimed compositions requiring more than one functionalizing agent and none reciting 3 functionalizing agents comprising fibronectin, collagen type IV and laminin).  Hence, the inventive composition comprising more functionalizing agents than claimed does appear to be unexpectedly better than the composition of Pallotta for producing platelets when seeded with megakaryocytes; however, the inventive composition is not commensurate in scope with the claims.
D) Evidence must show results that are unexpected.  
Thus, Applicants allegation of unexpected results is found unpersuasive because A) the composition used in the declaration, comprising the functionalizing agents of laminin, fibronectin and type IV collagen is not a claimed composition; hence, B) the alleged unexpected results are not commensurate in scope with the compositions of claims 1-7, 9-14, 17-23 and 84.  Hence, the allegation of unexpected results is unpersuasive because the unexpected results are not commensurate in scope with the compositions of claims 1-7, 9-14, 17-23 and 84.  Thus, the rejection is maintained.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651